                 Case 4:19-cv-06890-DMR Document 38 Filed 08/16/21 Page 1 of 5




 1 DAVID A. HUBBERT
   Acting Assistant Attorney General
 2
   AMY MATCHISON (CABN 217022)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station
   Washington, D.C. 20044
 5 Telephone: (202) 307-6422
   Fax:           (202) 307-0054
 6 E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 7
   Attorneys for United States of America
 8

 9
                                UNITED STATES DISTRICT COURT FOR THE
10                                NORTHERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,              )               Case No. 4:19-cv-6890-DMR
12                                           )
               Plaintiff,                    )               STIPULATION AND [PROPOSED]
13                                           )               ORDER TO AMEND CASE
               v.                            )               MANAGEMENT ORDER ***AS
14                                           )               MODIFIED***
      PETER KLAPPER,                         )
15                                           )
               Defendant.                    )
16                                           )
      _______________________________________)
17
            Pursuant to Civil Local Rule 6-2, the United States of America and Defendant Peter Klapper,
18
     through undersigned counsel of record, stipulate as follows and respectfully request an order pursuant to
19
     this stipulation for an enlargement of time in which to complete discovery and to continue all
20
     corresponding deadlines in the Case Management Order:
21
            1.       The United States filed its Complaint on October 24, 2019. (Docket No. 1). The
22
     Complaint was served on October 19, 2020, and Mr. Klapper timely answered on November 16, 2020.
23
     (Docket Nos. 23 and 24).
24
            2.       On February 3, 2021 (Docket No. 33), the Court entered the Case Management Order and
25
     set the following discovery and motion deadlines:
26
                     a.     All non-expert discovery shall be completed by 8/17/2021.
27
                     b.     Experts shall be disclosed and reports provided by 8/17/2021.
28

     STIPULATION TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 4:19-CV-6890-DMR             1
                 Case 4:19-cv-06890-DMR Document 38 Filed 08/16/21 Page 2 of 5




 1                   c.     Rebuttal experts shall be disclosed and reports provided by 8/31/2021.

 2                   d.     All discovery from experts shall be completed by 9/14/2021.

 3                   e.     The last day for hearing dispositive motions shall be 10/14/2021.

 4          3.       The United States propounded requests for production to Mr. Klapper on May 5, 2021.

 5 Mr. Klapper served his responses to the production requests and responsive documents on July 12, 2021.

 6 On July 30, 2021, the United States conducted Mr. Klapper’s deposition.

 7          4.       On July 18, 2021, Mr. Klapper served requests for admission, requests for production,

 8 and interrogatories on the United States. Accordingly, the United States’ discovery responses are due

 9 August 17, 2021, which is also the deadline for fact discovery.

10          5.       The United States seeks to amend the Case Management Order to enlarge the discovery

11 period by sixty days and to continue all corresponding deadlines, including the dispositive motion

12 deadline and trial related dates accordingly. The United States seeks this enlargement of time not for

13 purposes of delay, but rather to provide the Internal Revenue Service with additional time to locate and

14 transmit materials that may be responsive to Mr. Klapper’s discovery requests. Counsel for Mr. Klapper

15 does not object and stipulates to this request for additional time.

16          6.       This is the parties’ first stipulation to amend the Case Management Order.

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 4:19-CV-6890-DMR             2
            Case 4:19-cv-06890-DMR Document 38 Filed 08/16/21 Page 3 of 5




 1        Dated this 12th day of August, 2021.

 2                                               DAVID A. HUBBERT
                                                 Acting Assistant Attorney General
 3
                                                 /s/ Amy Matchison
 4                                               AMY MATCHISON (CA SBN 217022)
 5                                               Trial Attorney, Tax Division
                                                 United States Department of Justice
 6                                               P.O. Box 683, Ben Franklin Station
                                                 Washington, D.C. 20044
 7                                               Telephone: (202) 307-6422
                                                 Email: Amy.T.Matchison@usdoj.gov
 8

 9        Dated this 12th day of August, 2021.

10                                               BRUNETTI ROUGEAU LLP

11                                               /s/ Gregory A. Rougeau
                                                 GREGORY A. ROUGEAU
12                                               235 Montgomery Street, Suite 410
                                                 San Francisco, CA 94104
13
                                                 Telephone: (415) 992-8940
14                                               Email: grougeau@brlawsf.com

15                                               Attorney for Defendant Peter Klapper

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 4:19-CV-6890-DMR             3
             Case 4:19-cv-06890-DMR Document 38 Filed 08/16/21 Page 4 of 5




 1                                                  ORDER

 2         The STIPULATION TO AMEND CASE MANAGEMENT ORDER is approved and the Case

 3 Management Order for this case is amended to enlarge the discovery period by sixty days and to

 4 continue all corresponding deadlines, including the dispositive motion deadline and trial related dates

 5 accordingly. Specifically:

 6                 a.     All non-expert discovery shall be completed by 10/18/2021.

 7                 b.     Experts shall be disclosed and reports provided by 10/18/2021.

 8                 c.     Rebuttal experts shall be disclosed and reports provided by 11/1/2021.

 9                 d.     All discovery from experts shall be completed by 11/15/2021.

10                 e.     The last day for hearing dispositive motions shall be 12/16/2021. 12/23/2021

11         [In addition, the Court makes the further orders stated below:]

12 The pretrial conference and trial dates are VACATED. The 9/1/2021 CMC is CONTINUED to

13 11/17/2021 at 1:30 p.m. by Zoom video conference. The parties’ joint updated CMC statement is

14 due by 11/10/2021. The court will set new pretrial and trial dates at the November CMC.

15

16

17         IT IS SO ORDERED.
18
                                         Dated this 16th day of August, 2021
19

20
                                         __________________________
21                                       DONNA M. RYU
                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

     STIPULATION TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 4:19-CV-6890-DMR             4
            Case 4:19-cv-06890-DMR Document 38 Filed 08/16/21 Page 5 of 5




 1                                           ECF CERTIFICATION

 2         Pursuant to Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence in the filing of this

 3 document from the signatory indicated by the conformed signature (/s/) of Gregory A. Rougeau.

 4
                                                         /s/ Amy Matchison
 5                                                       AMY MATCHISON
                                                         Trial Attorney, Tax Division
 6
                                                         U.S. Department of Justice
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 4:19-CV-6890-DMR             5
